Citation Nr: 1425798	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee chondromalacia patella, with osteoarthritis and a medial meniscus tear (hereinafter "right knee disability") prior to March 27, 2012.

2.  Entitlement to a disability rating in excess of 30 percent for a right knee disability beginning March 27, 2012.

3.  Entitlement to a separate compensable disability rating for right knee instability.

4.  Entitlement to a reinstated left knee disability rating for instability from March 27, 2012 to July 11, 2012, as a protected rating.

5.  Entitlement to a disability rating in excess of 10 percent for a left knee chondromalacia patella (hereinafter "left knee disability") prior to March 27, 2012. 

6.  Entitlement to a separate rating and in excess of 40 percent for a left knee disability beginning March 27, 2012.

7.  Entitlement to a rating in excess of 30 percent for a left knee disability (recharacterized as left total knee arthroplasty) beginning September 1, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1981.  An April 1982 administrative decision determined the only periods of service considered honorable for VA purposes are from November 25, 1975 through November 24, 1978.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2012, this matter came before the Board and was remanded for additional evidentiary development.  In addition to requesting an orthopedic VA examination, the Board directed the examiner to comment on whether the Veteran's left knee osteoarthritis and anterior cruciate ligament (ACL) tear and right knee medial meniscus and ACL tears are part of his service-connected bilateral knee disabilities.  Although the Veteran was afforded a VA examination in March 2012, the examiner did not specifically comment on aforementioned questions.  Review of the record reveals that the RO has considered all pathology as part of the knee impairment, and the Board will do likewise.  As such the Board will proceed with the adjudication of these claims, as no prejudice has been posed to the Veteran.  

In an October 2012 decision, the RO increased the disability evaluation for the right knee to 30 percent, and the left knee to 40 percent, effective March 27, 2012.  As these are not the highest rating available for each knee, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  In a subsequent decision, the RO granted a temporary evaluation of 100 percent for total left knee replacement surgery, effective July 12, 2012 through August 31, 2013, with a 30 percent evaluation assigned thereafter.  Therefore, regarding the left knee, the appeal is continued from the period after the award of a temporary total disability evaluation, namely the period beginning September 1, 2013.

This issue of entitlement to a disability rating in excess of 30 percent after left knee replacement surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a November 2012 statement, the Veteran requested retroactive payment back to 2007 for his bilateral knee condition.  The Board notes that this request is essentially a request for entitlement to an increased disability evaluation dating back to the date of his claim in March 2008, which is already on appeal.  As will be discussed below, the relevant focus will be on evidence dating back one year before his claim was filed, which is March 2007.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.



FINDINGS OF FACT

1.  Prior to March 27, 2012, the Veteran's right knee disability was manifested by evidence of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

2.  Beginning March 27, 2012, the Veteran's right knee disability was not manifested by objective evidence of extension limited to 30 degrees.

3.  The Veteran's right knee has been manifested by evidence of slight instability. 

4.  The 10 percent evaluation assigned to the left knee under Diagnostic Code 5257, was in effect for over 20 years.

5.  Prior to March 27, 2012, the Veteran's left knee disability has been manifested by the slight instability and more recently evidence of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

6.  Beginning March 27, 2012, the Veteran's left knee disability has not been manifested by objective evidence of extension limited to 45 degrees.


CONCLUSIONS OF LAW

1.  Prior to March 27, 2012, the criteria for a rating of 20 percent, and no higher, for a right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5258 (2013).

2.  From March 27, 2012, the criteria for a rating higher than 30 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2013).

3.  The criteria for a separate 10 percent rating, and no higher, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5257 (2013).

4.  The 10 percent evaluation assigned to the left knee under Diagnostic Code 5257, effective July 1, 1981, is protected.  38 C.F.R. § 3.951(b).

5.  Prior to July 11, 2012, the criteria for a rating higher than 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.951(b), 4.71a, Diagnostic Code 5257 (2013).

6.  Prior to March 27, 2012, the criteria for a rating of 20 percent, and not higher, for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5258 (2013).

7.  From March 27, 2012, the criteria for a rating higher than 40 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was most recently adjudicated in an October 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in April 2008, September 2009 and March 2012.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  The Veteran was provided the opportunity to present pertinent evidence and testimony at a December 2011 hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Rating Schedule

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's bilateral knee disability as there is no evidence of ankylosis or tibia and fibula impairment.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  Where there is symptomatic removal of the semilunar cartilage, Diagnostic Code 5259 assigns a 10 percent disability evaluation.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Diagnostic Code 5263 provides a 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran also has a diagnosis of osteoarthritis which is a form of degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

Evidence

In a February 2006 knee MRI, there was a finding of complete loss of the cartilage and maceration of the meniscus, consistent with a November 2003 MRI which revealed evidence of complex tear of the medial meniscus of the right knee.  Both MRI findings also indicated a torn ACL bilaterally.

VA treatment records show repeated complaints about knee pain.  In April 2008, the Veteran was afforded a VA knee examination.  In addition to complaining about knee pain, he reported having to rely on a knee brace and limited functionality when participating in occupational activities and activities of daily living.  Upon physical examination, the examiner observed the Veteran had obvious genu varum (bowlegged-ness) deformity of both knees.  Both knees extended fully to 0 degrees.  His right knee flexed to 135 degrees and his left knee flexed to 140 degrees, with only slight pain in his left knee.  After repetitive range of motion testing, the Veteran was uncomfortable but there was no additional functional impairment.  Additional testing revealed evidence of a less-than-grade-1/2 positive anteroposterior drawer sign and positive Lachman sign bilaterally.  There was no indication of instability or incoordination.  Both knees showed signs of weakness, fatigability and lack of endurance, but predominantly the left knee.  Overall, the Veteran was diagnosed with minimal early degenerative arthritic changes of the right knee and advanced degenerative osteoarthritis of the left knee with varus deformity.

In June 2008, the Veteran received private orthopedic consultation.  Upon examination of his knees, the examiner noted evidence of mild medial instability bilaterally, with mild positive Lachman test on the right.  There was also evidence of mild effusion in both knees, as well as varus formation.  Range of motion testing revealed his right knee extended to "-10 degrees" and left to "-20 degrees."  Flexion of his right knee was to 130 degrees and his left knee was to 135 degrees.  

VA treatment records indicate the Veteran had full range of motion bilaterally with pain at extreme flexion in July 2008.  He began bilateral knee injections in September 2008, and during this period, his range of motion was 0-170 degrees bilaterally.  In January 2009, his range of motion was 0-120 degrees with no evidence of effusion.  In July 2009 the Veteran complained of stiffness, locking and feeling like his knee "might give way at times."  An August 2009 MRI revealed bilateral osteoarthritis of the knees.

The Veteran was afforded another VA knee examination in September 2009.  During this examination, the he reported experiencing symptoms of intermittent pain, weakness, stiffness, swelling, giving away, and locking in his knees.  The Veteran complained of flare-ups twice a week after prolonged standing and walking and denied any dislocation, subluxation or constitutional symptoms.  Upon physical examination, there was evidence of pain on palpation to the joint line.  Flexion was 0 to 110 degrees bilaterally with pain at 110 degrees and extension was to 0 degrees bilaterally.  There was no weakness, fatigability or additional limitation of function after repetitive testing.  There was also no evidence of instability.  X-rays revealed tricompartmental arthritis in both knees.

At the December 2011 hearing, the Veteran, through his representative, argued that his torn ACL was related to his service-connected disability in that a torn ACL brings about the sensation of instability which is directly related to Diagnostic Code 5275 (recurrent subluxation or lateral instability) used to rate his left knee.  As for his right knee, the Veteran asserted a 20 percent rating is warranted under Diagnostic Code 5003 because he has X-ray evidence of arthritis with occasional incapacitating episodes.

In January 2012, a MRI revealed moderate joint effusion in the Veteran's knees.

Pursuant to the Board's remand, the Veteran was afforded his most recent VA knee examination on March 27, 2012.  During the examination, the Veteran reported experiencing flare-ups consisting of constant increasing pain.  After a range of motion testing was conducted his knees flexed to 100 degrees bilaterally, with pain beginning at 70 degrees.  His right knee extended to 20 degrees with pain, while his left knee extended to 30 degrees with pain.  There was no additional limitation in range of motion after repetitive testing.  The examiner noted the Veteran had bilateral functional loss consisting of pain on movement, less movement than normal, excess fatigability, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was evidence of pain on palpation as well as bilateral anterior and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation, a meniscal condition, tibial or fibular impairment, or acquired traumatic genu recurvatum with weakness and insecurity in weight-bearing.  An X-ray revealed bilateral osteoarthritis and lateralization of the tibia with restricted femur of the left knee.

In July 2012, the Veteran underwent left total knee replacement surgery.  

Right Knee Disability Evaluation 

In considering the Veteran's limitation of motion, prior to March 27, 2012, the Veteran's right knee was rated as 10 percent disabling under Diagnostic Codes 5099-5010 for arthritis with painful motion.  As previously noted, where there is X-ray evidence of arthritis, the disability is evaluated based on limitation of motion.  Here, the evidence of record demonstrates the Veteran has a right knee meniscus tear based on a November 2003 and February 2006 MRI.  He has also consistently complained of symptoms of pain and locking with evidence of mild effusion in a June 2008 private orthopedic consultation.  

The Board finds the Veteran is competent to report on his observable symptoms of pain and decreased mobility with sensations of "locking."  Additionally, the Veteran's statements are consistent with the symptomatology associated with a meniscus condition, as demonstrated by MRI findings.  Accordingly, the Board assigns a high probative value to the Veteran's contentions. 

Furthermore, the Board finds the knee examinations of record to be highly probative because they were conducted by trained medical professionals.  

Generally, because symptoms such as locking, pain, and effusion are factors contemplated when evaluating the Veteran's range of motion, the assignment of a separate rating under Diagnostic Code 5258, in addition to the rating based on arthritis and painful motion, would constitute prohibited pyramiding by rating overlapping symptoms under different diagnostic codes.  38 C.F.R. § 4.14.  Given, the Board finds it is more advantageous to rate the Veteran's limitation of motion under Diagnostic Code 5258 and assign a 20 percent disability evaluation, the highest rating available under this Diagnostic Code.  An evaluation of 30 percent is not warranted for limitation of motion as the Veteran has not exhibited flexion limited to at least 15 degrees or extension limited to at least 20 degrees at any point prior to March 27, 2012.

Beginning March 27, 2012, the Veteran's right knee is rated as 30 percent disabling under Diagnostic Codes 5003-5261 for arthritis with limitation of extension.  Throughout the entire appeal period, his right knee flexion was never limited beyond 100 degrees with pain beginning at 70 degrees and his right knee extension was never limited beyond 20 degrees with pain.  As such, the Veteran has not met the criteria for a 40 percent rating based on limitation of extension which would require a showing of limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, the Veteran has not met the criteria for a compensable rating based on limitation of flexion which would require a showing of limitation to 60 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Furthermore, the evidence does not suggest the Veteran experienced additional limitation of motion due to weakness, fatigability and lack of endurance after repetitive testing, thus a higher rating is not warranted on this basis.  See DeLuca, 8 Vet. App. at 204-07.  

The Board has also considered whether a separate compensable rating is warranted for right knee instability under Diagnostic Code 5257.  After review of the evidence of record, the Board finds there is sufficient evidence to warrant a separate evaluation of 10 percent for slight right knee instability.  The Veteran has a history of a torn ACL, mild positive Lachman's test, and repeated complaints of weakness and feeling like his knee might give way.  In March 2012, his right knee anterior, posterior and medial-lateral instability were all measured as 1+ (0-5 millimeters) out of 3+ (10-15 millimeters).  The Board acknowledges that several knee examinations conducted prior to March 2012 found no evidence of instability; however, there are also multiple examinations that do report evidence of some instability in addition to the Veteran's lay contentions.  The Veteran is competent and credible to report on observable symptoms of weakness in his knee.  When the record is viewed as a whole, evidence of right knee instability is at reasonable equipoise and the Board will assign all reasonable doubt in favor of the Veteran.  As such, a separate evaluation of 10 percent, and no higher, is warranted for the Veteran's slight right knee instability.  See 38 C.F.R. §§ 4.3; 4.71a.  Without consistent findings of right knee instability upon examination, a rating of 20 percent for moderate instability is not supported by the record.  

Furthermore, the Board finds that although the Veteran has been observed to have obvious genu varum by multiple examiners, a separate rating under Diagnostic Code 5263 is not warranted because there is no evidence it was acquired traumatically with weakness and insecurity in weight-bearing objectively demonstrated.

The Board has considered the Veteran's hearing testimony that a 20 percent disability evaluation is warranted for his right knee due to X-ray evidence of arthritis with occasional incapacitating episodes.  Although there is no evidence of record to support his contentions of occasional incapacitating episodes, the Board has granted a 20 percent disability evaluation for the Veteran's right knee disability prior to March 27, 2012, on a different basis, as discussed above. 

Overall, after reviewing the record, the Board finds an evaluation of 20 percent, and no higher, is warranted prior to March 27, 2012, and an evaluation higher than 30 percent is not warranted thereafter.  Further, the Veteran is entitled to a separate disability evaluation of 10 percent for right knee instability.  As a preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent after March 27, 2012, the benefit-of-the-doubt rule does not apply, and the claim to this extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee Disability Evaluation Prior to Total Knee Replacement

Prior to his left total knee replacement surgery, the Veteran's left knee was rated as 10 percent disabling under Diagnostic Code 5257 for instability, and beginning March 27, 2012, his left knee was rated as 40 percent disabling under Diagnostic Codes 5003-5261 for arthritis with limitation of extension.  The Board notes the Veteran's 10 percent evaluation under Diagnostic Code 5257 was in effect since July 1, 1981, and as such is a protected rating.  See generally 38 C.F.R. § 3.951(b).  
Given, the Board has reinstated the rating of 10 percent for left knee instability as a separate rating beginning March 27, 2012 until the award of temporary total disability evaluation on July 12, 2012.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding a rating under a specific diagnostic code in effect for 20 years or more is protected and a change to a different diagnostic code is, in essence, a reduction of that disability rating, even if the overall disability level is unchanged).

For the period prior to July 12, 2012, the Board finds there is insufficient evidence to warrant an evaluation higher than 10 percent for left knee instability.  During this period, examination reports vary between findings of no instability, and findings of instability.  Most recently, the March 2012 VA examination report revealed evidence of left knee anterior instability, posterior instability, and medial-lateral instability all measured at 1+ (0-5 millimeters) range, with the highest measurement being 3+ (10-15 millimeters).  The Veteran is competent and credible to report on observable symptoms of weakness in his knee, and has done so consistently.  When the record is viewed as a whole, evidence of left knee instability is at reasonable equipoise and the Board will assign all reasonable doubt in favor of the Veteran.  As such, a separate evaluation of 10 percent, and no higher, is warranted for the Veteran's slight left knee instability.  See 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Code 5257.  

In addition to the rating for instability, much as with the right knee, the Veteran has more recently been reporting locking of the knee.  There is some evidence of non-compensable limitation of motion prior to March 27, 2012, along with X-ray evidence of arthritis.  He has also noted locking which, as with the right knee warrants a 20 percent rating under Diagnostic Code 5258.  Thus, a separate 20 percent rating is warranted prior to March 27, 2012.  Again, this contemplates limitation of motion, so a separate rating for limited motion is not for application during this time.

As for the assignment of a 40 percent disability evaluation for limitation of motion prior to the period of temporary total disability evaluation for left knee replacement surgery, the Board finds a higher rating is not warranted.  Throughout the entire appeal period, the Veteran's left knee flexion never fell below 100 degrees with pain beginning at 70 degrees and his left knee extension was never limited beyond 30 degrees with pain.  As such, the Veteran has not met the criteria for a 50 percent rating based on limitation of left knee extension which would require a showing of limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, the Veteran has not met the criteria for a compensable rating based on limitation of left knee flexion which would require a showing of limitation to 60 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Furthermore, the evidence does not suggest the Veteran experienced additional limitation of motion due to weakness, fatigability and lack of endurance after repetitive testing, thus a higher rating is not warranted on this basis.  See DeLuca, 8 Vet. App. at 204-07.  

Overall, the Board finds the evaluation of 10 percent for left knee instability is a protected rating and reinstates this disability evaluation as a separate rating for the period prior to the Veteran's award of temporary total disability evaluation.  Moreover, an evaluation of 20 percent, but no more is warranted for the Veteran's left knee disability (locking), prior to March 27, 2012.  Further, from March 27, 2012, an evaluation higher than 40 percent is not warranted for limitation of motion due to a left knee disability.  
Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's knee disabilities are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, painful motion, and stability.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's knee disabilities, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran was denied entitlement to a total disability evaluation based on individual unemployability in an August 2008 rating decision.  Since that time he has not appealed the decision, has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a right knee disability prior to March 27, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for a right knee disability beginning March 27, 2012 is denied.

Entitlement to a separate disability rating of 10 percent, and no higher, for right knee instability is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate continued 10 percent disability rating for left knee instability is granted from March 27, 2012 to July 11, 2012.

Entitlement to a disability rating of 20 percent for left knee disability prior to March 27, 2012 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating and in excess of 40 percent for a left knee disability beginning March 27, 2012 is denied.


REMAND

After his total knee replacement surgery, the Veteran's left knee disability is rated as 30 percent disabling under Diagnostic Code 5055, effective September 1, 2013.  It does not appear any examination has been conducted post-surgery to assess the severity of the Veteran's left knee.  Accordingly, the Board finds an additional knee examination is required to assess any worsening since surgery.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Schedule the Veteran for an appropriate VA examination to assess the severity of his left knee disability.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA and VBMS records, as indicated.  The examiner must specify in the report that all relevant records have been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


